Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-17-00570-CR

                                            Jesse NAJERA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2016-CR-4704
                               Honorable Sid L. Harle, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 3, 2018

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Jesse Najera was found guilty by a jury of burglary of a habitation with intent to commit

aggravated assault, and the trial court sentenced him to fifteen years’ imprisonment. Najera timely

appealed the judgment.

           Najera’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

she concludes this appeal is frivolous and without merit. The brief demonstrates a thorough

evaluation of the record in accordance with the requirements of Anders v. California, 386 U.S. 738

(1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d
04-17-00570-CR


137 (Tex. Crim. App. 1969). Counsel certified she sent copies of the brief and motion to withdraw

to Najera and informed him of his rights in compliance with the requirements of Kelly v. State,

436 S.W.3d 313 (2014).

         This court granted Najera’s motion for access to the appellate record, provided him a copy

of the record, and set a deadline for Najera to file a pro se brief. No pro se brief was filed.

         We have thoroughly reviewed the record and counsel’s brief, and we find no arguable

grounds for appeal exist and conclude the appeal is wholly frivolous. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by

Najera’s counsel and affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83,

86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—

San Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH




1
  No substitute counsel will be appointed. Should Najera wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of
the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-